Title: The Cumberland County Commissioners to the Pennsylvania Committee of Safety, 9 February 1776: résumé
From: Cumberland County Commissioners
To: Pennsylvania Committee of Safety


<Carlisle, February 9, 1776: We received yours by John Montgomery and in response inform you that we have workmen under bond to finish the full complement of muskets by April 1 next. Gun locks are not available at any price, but we will do our best to have the work completed by then. The cartouche pouches and belts are done, but no cloth is to be had for knapsacks; please order them made in Philadelphia. Addressed to Franklin as president of the committee and signed by James Pollock and Samuel Laird.>
